Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP document R1-1721674.
R1-1721674 teaches:

1. (Currently Amended) A network node for communication with a wireless device, the wireless device configured with a periodic uplink and downlink configuration (p. 2, RAN1#90 Working assumption, resource is flexible and can be overridden), the network node comprising: 
	processing circuitry configured to: 
	transmit an indication, to the wireless device, of a scheduling of a first resource (p. 7, 2.2 Overwriting rules, references to SFI/Dynamic SFI), the scheduling of the first resource conflicting with a function of the first resource according to the periodic uplink and downlink configuration (p. 7, 2.2 Overwriting rules, need to decide the overwriting rules between semi-static DL/UL assignment), the conflict causing the wireless device to perform at least one operation (p. 8, 2.2 Overwriting rules, transmission direction implied by UE-specific RRC configured are treated together as measurement, which already includes measurement related signals semi-statically configured by UE-specific RRC); and 
	receive a transmission from the wireless device on a second resource that differs from the periodic uplink and downlink configuration and that is different from the first resource, the received transmission being based on the at least one operation (p. 5, above Agreements, for the states in dynamic SFI in symbols not under DL/UL from semi-static DL/UL assignment, UL/DL in dynamic SFI cannot be overwritten by UE specific data, UE will treat it as an error when UE specific data and dynamic SFI imply different transmit direction, unknown in dynamic SFI can be overwritten by UE specific data (change to DL or UL), UE will follow the DCI for UE-specific data transmission and reception).  

2. (Currently Amended) The network node of Claim 1, wherein the indication corresponds to a slot format indicator, SFI, or dynamic signaling that is configured to change the function of the first resource one of: 
	from an uplink resource to a downlink resource; and 
	from a downlink resource to an uplink resource (D/U switching points, p. 3, 5th agreement on page).  

3. (Currently Amended) The network node of Claim 1, wherein the transmission of the second resource is configured to occur one of: 3Attorney Docket No: 1557-588PUS (P73978_US2) 
	before the first resource; and 
(the choice of when transmission is to occur is a matter of design choice and not give much patentable weight).  

4. (Currently Amended) The network node of Claim 1, wherein the periodic uplink and downlink configuration corresponds to an uplink and downlink pattern of resources having a predefined periodicity (p. 11, unknown resource in semi-static assignment).  

5. (Currently Amended) The network node of Claim 1, wherein the first resource corresponds to at least one symbol (UE can make an assumption for all symbols, p. 12).  

6. (Currently Amended) The network node of Claim 1, wherein the second resource corresponds to at least one symbol and to a next available resource after the first resource (see offline concerns, p. 17).  

7. (Currently Amended) The network node of Claim 1, wherein the second resource occurs within a predefined time period that includes the first resource (see offline concerns, p. 17).
  
8. (Currently Amended) A wireless device for communication with a network node, the wireless device being configured with a periodic uplink and downlink configuration (p. 2, RAN1#90 Working assumption, resource is flexible and can be overridden), the wireless device comprising: 
	processing circuitry configured to: 
	receive an indication of a scheduling of a first resource (p. 7, 2.2 Overwriting rules, references to SFI/Dynamic SFI); 4Attorney Docket No: 1557-588PUS (P73978_US2) 
(p. 7, 2.2 Overwriting rules, need to decide the overwriting rules between semi-static DL/UL assignment); and 
	transmit on a second resource that differs from the periodic uplink and downlink configuration and that is different from the first resource (p. 5, above Agreements, for the states in dynamic SFI in symbols not under DL/UL from semi-static DL/UL assignment, UL/DL in dynamic SFI cannot be overwritten by UE specific data, UE will treat it as an error when UE specific data and dynamic SFI imply different transmit direction, unknown in dynamic SFI can be overwritten by UE specific data (change to DL or UL), UE will follow the DCI for UE-specific data transmission and reception), the transmission being based on the determination of the conflict (p. 8, 2.2 Overwriting rules, transmission direction implied by UE-specific RRC configured are treated together as measurement, which already includes measurement related signals semi-statically configured by UE-specific RRC).  

9. (Currently Amended) The wireless device of Claim 8, wherein the indication corresponds to a slot format indicator, SFI, or dynamic signaling that is configured to change the function of the first resource of one selected from a group of consisting of: 
	from an uplink resource to a downlink resource; and 
	from a downlink resource to an uplink resource (D/U switching points, p. 3, 5th agreement on page).  

10. (Currently Amended) The wireless device of Claim 8, wherein the transmission of the second resource is configured to occur one of: 
	before the first resource; and 
(the choice of when transmission is to occur is a matter of design choice and not give much patentable weight).  

11. (Currently Amended) The wireless device of Claim 8, wherein the second resource occurs within a predefined time period that includes the first resource (see Proposal, bottom of p. 13, time and range of SFI).  

12. (Currently Amended) The wireless device of Claim 8, wherein the periodic uplink and downlink configuration corresponds to an uplink and downlink pattern of resources having a predefined periodicity (p. 11, unknown resource in semi-static assignment).  

13. (Currently Amended) The wireless device of Claim 8, wherein the first resource corresponds to at least one symbol (UE can make an assumption for all symbols, p. 12).  

14. (Currently Amended) The wireless device of Claim 8, wherein the second resource corresponds to at least one symbol and to a next available resource after the first resource (see offline concerns, p. 17).  

15. (Currently Amended) A method for a network node for communication with a wireless device, the wireless device configured with a periodic uplink and downlink configuration (p. 2, RAN1#90 Working assumption, resource is flexible and can be overridden), the method comprising: 
	transmitting an indication, to the wireless device, of a scheduling of a first resource (p. 7, 2.2 Overwriting rules, references to SFI/Dynamic SFI), the scheduling of the first resource conflicting with a function of the first resource according to the periodic uplink and downlink configuration (p. 7, 2.2 Overwriting rules, need to decide the overwriting rules between semi-static DL/UL assignment), the (p. 8, 2.2 Overwriting rules, transmission direction implied by UE-specific RRC configured are treated together as measurement, which already includes measurement related signals semi-statically configured by UE-specific RRC); and 
	receiving a transmission from the wireless device on a second resource that differs from the periodic uplink and downlink configuration and that is different from the first resource, the received transmission being based on the at least one operation (p. 5, above Agreements, for the states in dynamic SFI in symbols not under DL/UL from semi-static DL/UL assignment, UL/DL in dynamic SFI cannot be overwritten by UE specific data, UE will treat it as an error when UE specific data and dynamic SFI imply different transmit direction, unknown in dynamic SFI can be overwritten by UE specific data (change to DL or UL), UE will follow the DCI for UE-specific data transmission and reception).  

16. (Currently Amended) The method of Claim 15, wherein the indication corresponds to a slot format indicator, SFI, or dynamic signaling that is configured to change the function of the first resource one of: 
	from an uplink resource to a downlink resource; and 6Attorney Docket No: 1557-588PUS (P73978_US2) 
	from a downlink resource to an uplink resource (D/U switching points, p. 3, 5th agreement on page).  

17. (Currently Amended) The method of Claim 15, wherein the transmission of the second resource is configured to occur one of: 
	before the first resource; and 
	after the first resource (the choice of when transmission is to occur is a matter of design choice and not give much patentable weight).  

18. (Currently Amended) The method of Claim 15, wherein the periodic uplink and downlink configuration corresponds to an uplink and downlink pattern of resources having a predefined periodicity (p. 11, unknown resource in semi-static assignment).  

19. (Currently Amended) The method of Claim 15, wherein the first resource corresponds to at least one symbol (UE can make an assumption for all symbols, p. 12).  

20. (Currently Amended) The method of Claim 15, wherein the second resource corresponds to at least one symbol and to a next available resource after the first resource (see offline concerns, p. 17).  

21. (Currently Amended) The method of Claim 15, wherein the second resource occurs within a predefined time period that includes the first resource (see offline concerns, p. 17).  

22. (Currently Amended) A method for a wireless device for communication with a network node, the wireless device being configured with a periodic uplink and downlink configuration (p. 2, RAN1#90 Working assumption, resource is flexible and can be overridden), the method comprising: 
	receiving an indication of a scheduling of a first resource (p. 7, 2.2 Overwriting rules, references to SFI/Dynamic SFI); 
	determining that the scheduling conflicts with a function of the first resource according to the periodic uplink and downlink configuration (p. 7, 2.2 Overwriting rules, need to decide the overwriting rules between semi-static DL/UL assignment); and 
	transmitting on a second resource that differs from the periodic uplink and downlink configuration (p. 5, above Agreements, for the states in dynamic SFI in symbols not under DL/UL from semi-static DL/UL assignment, UL/DL in dynamic SFI cannot be overwritten by UE specific data, UE will treat it as an error when UE specific data and dynamic SFI imply different transmit direction, unknown in dynamic SFI can be overwritten by UE specific data (change to DL or UL), UE will follow the DCI for UE-specific data transmission and reception) and that is different from the first resource, the transmission being based on the determination of the conflict (p. 8, 2.2 Overwriting rules, transmission direction implied by UE-specific RRC configured are treated together as measurement, which already includes measurement related signals semi-statically configured by UE-specific RRC).  

23. (Currently Amended) The method of Claim 22, wherein the indication corresponds to a slot format indicator, SFI, or dynamic signaling that is configured to change the function of the first resource one of: 
	from an uplink resource to a downlink resource; and 
	from a downlink resource to an uplink resource (D/U switching points, p. 3, 5th agreement on page).  

24. (Currently Amended) The method of Claim 22, wherein the transmission of the second resource is configured to occur one of: 
	before the first resource; and 
	after the first resource (the choice of when transmission is to occur is a matter of design choice and not give much patentable weight).  

25. (Currently Amended) The method of Claim 22, wherein the second resource occurs within a predefined time period that includes the first resource (see Proposal, bottom of p. 13, time and range of SFI).  

(p. 11, unknown resource in semi-static assignment).  

27. (Currently Amended) The method of Claim 22, wherein the first resource corresponds to at least one symbol (UE can make an assumption for all symbols, p. 12).  

28. (Currently Amended) The method of Claim 22, wherein the second resource corresponds to at least one symbol and to a next available resource after the first resource (see offline concerns, p. 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any art not specifically mentioned in this office action is being utilized to demonstrate the state of the art at the time of the filing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463